Citation Nr: 1611632	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression.

2.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder.

3.  Entitlement to service connection for chronic fatigue, to include chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970 in the US Navy.  He also served in the Navy Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In December 2012 and October 2014, the appeal was remanded for additional development.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, including depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea is not shown at any time during this appeal; impaired sleep without underlying abnormal pathology is not a disability within the meaning of the applicable legislation.

2.  Chronic fatigue syndrome is not shown at any time during this appeal; fatigue without underlying abnormal pathology is not a disability within the meaning of the applicable legislation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include sleep disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for fatigue, to include chronic fatigue syndrome, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in letters dated April 2009, June 2009, and July 2009, prior to the rating decision on appeal.  It is noted that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has been represented throughout this appeal by a private attorney that has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Lastly, the Board finds substantial compliance with the requirements articulated in the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claims.


II.  Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2015).
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

B.  Background and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for sleep apnea, claimed as a sleep disorder, and fatigue.  Neither sleep apnea nor chronic fatigue syndrome is not shown at any time during this appeal.  To the extent that the Veteran has impaired sleep or fatigue, this is not a disability within the meaning of the applicable legislation.  The Board acknowledges the Veteran's report of exposure to chemicals, asbestos, and herbicides in service.  However, because the claimed disabilities are not shown, the suggestion that the Veteran has disability arising from injury due to exposure to such substances is without merit.

1.  Sleep Apnea/Impairment

A May 2002 private treatment note (The Cardiac Center of Creighton University, Dr. Garred) reflects that the Veteran has atherosclerotic disease.  The Veteran reported fatigue "related to the fact that he does shift work and has varying sleep patterns."  A private polysomnogram dated in June 2004 reflects findings for "occasional mild desaturation and mild hypopneas with supine sleeping and therefore side position sleeping would be recommended."  See Medical Treatment Record - Non Government Facility (Mercy Medical Center/Dr. Hughes) (December 6, 2014).  A February 2006 private treatment note (The Cardiac Center, Dr. Reyes) reflects, in the context of cardiac follow-up care, that the Veteran reported symptoms that included feeling tired.  It was noted that "he did have an abnormal sleep test" and a visit with other doctors who are experts in sleep disorder breathing problems was suggested.  See Medical Treatment Record - Non Government Facility (Creighton University Medical Center) (December 6, 2014).  Another February 2006 private treatment note reflects that the Veteran reported having had a sleep study in 2004, which was abnormal but did not require a CPAP.  The pertinent private medical records reflect no diagnosis for sleep apnea, or any underlying pathology for the Veteran's reported sleep problems.

A VA medical opinion dated in February 2015 reflects that there was no evidence of sleep apnea in the medical record.  The VA doctor noted that, while the 2004 sleep study showed abnormal findings and another private treatment record indicated that the Veteran was predisposed to sleep apnea (due to his oropharynx), none of the medical records included a diagnosis for sleep apnea.  The VA medical opinion reflects that "Any other sleep disturbance cannot be resolved without resorting to mere speculation because no evaluation is found in the medical record."  A June 2015 addendum reiterated that there is no evidence sleep apnea or "sleep impairment" related to service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  But see McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).
Here, a current disability is not shown during the appeal period.  To the extent that the Veteran has impaired sleep, this is akin to pain, and standing alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this matter, neither the Veteran nor his private attorney has identified any particular current disorder underlying his report of sleep disorder.  Also, to the extent that the Veteran has sleep problems related to his heart disorder, the Veteran is reminded that the Board denied service connection for heart disorder in an unappealed December 2012 decision and, thus, compensation is not warranted for underlying symptoms.  There is no indication in the record that sleep problems are related to any service-connected disability, which consists of hearing loss and tinnitus.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107; Gilbert, supra.

2.  Fatigue

Although the relevant medical evidence shows complaints of fatigue, it does not include any diagnosis for chronic fatigue syndrome or underlying disability manifested by fatigue (other than heart disorder).  It is noted that private treatment records from the Winnebago Hospital, (October 26, 2012), The Cardiac Center (May 14, 2002), Alegent CreightonClinic (Cardiac Center Onawa) (February 2006 to January 2013), and Creighton University Medical Center (October, 11, 2001) note complaints of fatigue in the context of evaluating the Veteran's heart disorder.  See Medical Treatment Record Non Government Facility (December 12, 2014); Medical Treatment Record Non Government Facility (Creighton University) (December 6, 2014); Medical Treatment Record Non Government Facility (Dr. Garred/Creighton University (December 3, 2014); Medical Treatment Record Non Government Facility (June 14, 2010).  A VA medical opinion dated in February 2015 reflects that the etiology of the Veteran's complaints of fatigue is not possible without resort to speculation.  However, the doctor clearly indicated that the Veteran did not have chronic fatigue syndrome and noted that the Veteran's "vague complaints of tiredness and fatigue could be due to a multitude of medical or nonmedical reasons."

Here, a current disability is not shown during the appeal period.  To the extent that the Veteran has symptoms of fatigue, this is akin to pain, and standing alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this matter, neither the Veteran nor his private attorney has identified any particular current disorder underlying the complaint of fatigue.  Also, to the extent that the Veteran has fatigue related to his heart disorder, the Veteran is reminded that the Board denied service connection for heart disorder in an unappealed December 2012 decision and, thus, any underlying symptoms do not warrant compensation.  There is no indication in the record that fatigue is related to any service-connected disability, which consists of hearing loss and tinnitus.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for sleep apnea, to include sleep disorder, is denied.

Service connection for fatigue, to include chronic fatigue syndrome, is denied.


REMAND

VA received an application for VA disability compensation for depression in February 2008.  See VA 21-526 (February 7, 2008).  The Veteran reported that depression began in 1999, and he reported treatment from 1999 to date.  Id.  In a supplemental statement, the Veteran reported that his depression is "possibly due to my diabetes, or as a direct service-connected disability."  See Correspondence (February 7, 2009).  It is noted that diabetes is not a service connected disability.  An August 2008 rating decision denied service connection for depression.  See Rating Decision - Narrative (August 6, 2008).  VA received a notice of disagreement with that decision in December 2008.  See NOD (December 2008).  An October 2009 rating decision denied service connection for post traumatic stress disorder (PTSD), noting no diagnosis of record for PTSD.  See NOD (February 8, 2010).

Report of separation examination dated in June 1970 reflects normal clinical evaluation of the psychiatric system.  See STR - Medical (March 26, 2008).  More than 30 years later, in June 2001, private medical records associated with cardiac treatment reflect complaints of depression on review of systems; objectively, mood was normal.  See Medical Treatment Record - Non Government Facility (Creighton Medical Center) (March 24, 2008).

Private medical records dated in 2009 reflect that the Veteran was under stress due to his wife's illness, and that his prescriptions included Bupropion for depression.  An August 2011 depression screen was negative for depression.  An August 2011 ambulatory care note shows that the Veteran was dealing with issues involving his wife (stroke, poor health).  Review of systems showed "Depression bouts of anger, not real depression."  It was noted that there was no PTSD, anxiety, or suicidal/homicidal thoughts.  The assessment was depression/anxiety.  Citalopram was prescribed and the plan was to "wean" the Veteran off of Bupropion.  See Medical Treatment Record - Non Government Facility (February 2, 2012).

In a December 2012 decision, the Board denied service connection for PTSD, and remanded the matter of an acquired psychiatric disability other than PTSD-specifically for a VA examination to ascertain the etiology of "depression and anxiety" and to address secondary service connection.  See Board Decision at 18 (December 19, 2012).

Report of VA examination dated in December 2013 reflects a diagnosis for "other specified depressive disorder" (DSM-5 criteria).  The examiner opined that this "is not at least as likely as not incurred in or caused by his military service" based on the Veteran's presentation of symptoms and review of available medical records.  The examiner stated that depressive disorder was not secondary to the Veteran's medical conditions, but rather due to "a combination of medical conditions, the quality of his relationship with his wife, his early retirement, and his wife's medical issues."  It was noted that he Veteran emphasized that his wife's medical issues and the last years of his employment were predominant factors in his depressive symptoms; and that he did not verbally endorse his hearing impairment or fatigue as causes of his depression.  See Report of VA examination (December 10, 2013).

The Board's October 2014 remand stated as follows:

The December 2013 VA psychiatric examiner provided diagnoses based on the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V), and not the fourth edition (DSM-IV).  While 38 C.F.R. sections 3.384 , 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  (Citations omitted).  As the Veteran's claim was initially certified to the Board in November 2012, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies and any provided diagnosis must use the DSM-IV.  See November 2012 Notice of Certification.

The Board directed development that included obtaining an addendum to the December 2013 VA psychiatric examination and instructed that: 

The examiner should review the claims file and provide an opinion, based on evidence in the record, regarding: 
(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder present at any point after February 7, 2008, diagnosed using the DSM-IV, was incurred in service or is etiologically related to an in-service injury, event, or disease.

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder present at any point after February 7, 2008, was proximately due to or, alternatively, aggravated beyond its natural progression by service-connected disability.

The opinions must consider all pertinent medical history, including reports of symptoms in service and since service and reports that dealing with chronic illness is a contributing factor to his depression.  See February 2008, Mary 2008, May 2009, and July 2009 Statements.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

Report of VA examination dated in April 2015 reflects a diagnosis for depressive disorder, NOS (not otherwise specified).  A medical opinion was not provided on whether the disability found is related to service or secondary to service-connected disability (that is, either caused or aggravated by service-connected disability).  The psychiatrist stated "The veteran never complained that his SC conditions affected his mental health problems.  He has ongoing sleep issues, which most likely [is] related to his mild OSA."
Because the addendum is wholly non-responsive to the Board's remand directives, the Board finds that there has not been substantial compliance in this matter.  A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained from qualified medical professional in the field of psychiatric medicine that addresses the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder present at any point after February 7, 2008, diagnosed using the DSM-IV, was incurred in service or is etiologically related to an in-service injury, event, or disease.

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder present at any point after February 7, 2008, was
    (i) proximately due to service connected disability; or
    (ii) aggravated by service connected disability.

It is noted that the Veteran's service connected disabilities are hearing loss and tinnitus.  Aggravation is defined as a permanent worsening of a disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All pertinent evidence in the claims file must be reviewed and the review noted in the report.

A complete rationale for all opinions is required.  The provider should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the provider should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  The AOJ should review the VA medical opinion and ensure that all questions are answered and supported by a complete rationale.

3.  Then, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be sent a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


